DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 3 November 2021 has been entered.
 
Response to Amendment
Examiner acknowledges Applicant’s response filed 3 November 2021 containing amendments to the claims and remarks.
Claims 1, 3, and 6-20 are pending.  Claims 11-19 are withdrawn as being directed to a non-elected invention.  Consequently, only claims 1, 3, 6-10, and 20 are pending for examination.
The previous objection with respect to claims 3 and 6 are withdrawn in view of Applicant’s amendments.
The previous rejection of claims 1, 3, 6-10, and 20 under 35 U.S.C. 103 is maintained.  The rejection follows. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lapinski (US 9,302,956).
With respect to claims 1, 3, 9, and 20, Lapinski discloses a process for increasing the concentration of normal paraffins in a feed stream (see Lapinski, column 1, lines 7-9) comprising: (a) separating a naphtha feed stream into a normal paraffin rich stream and a non-normal paraffin rich stream (see Lapinski, column 7, lines 14-18 and 26-31); (b) isomerizing the non-normal paraffin rich stream over a first isomerization catalyst to produce a first isomerization effluent (see Lapinski, column 10, lines 50-57); (c) separating an iso-C4 stream from the first isomerization effluent stream (see Lapinski, column 10, lines 65-68; and column 11, lines 1-3); and (d) isomerizing the iso-C4 stream over a second isomerization catalyst to produce a second isomerization effluent (see Lapinski, column 11, lines 2-3).  The first isomerization effluent may 
Lapinski does not explicitly disclose (in the same embodiment) feeding the second isomerization effluent stream or the desorbed normal paraffins to a steam cracker. 
However, Lapinski discloses wherein non-normal paraffins are converted by isomerization into normal paraffins (see Lapinski, column 1, lines 61-64) and wherein normal C4 hydrocarbons may be routed to a steam cracker (see Lapinski, column 10, lines 66-67; and column 11, line 1).
Therefore, the person having ordinary skill in the art would have been motivated to modify the process of Lapinski to feed to second isomerization effluent stream and the desorbed normal paraffins to a steam cracker because such streams would comprise normal paraffins and Lapinski discloses the routing of normal C4 hydrocarbons to a steam cracker.  Such modification would provide for maximum conversion of the normal C4 hydrocarbons.
With respect to claim 6, the person having ordinary skill in the art would have been motivated to separate the second isomerization effluent stream into an iso-C4 stream and a normal C4 stream in order to maximize the recovery of the normal C4 hydrocarbons for routing to the steam cracker.
With respect to claim 7, Lapinski discloses wherein the isomerization effluent stream may comprise some amount of C3 hydrocarbons (see Lapinski, Tables 1 and 2) and wherein propylene (a C3 olefin) is a valuable chemical for use in the production of other useful materials (see Lapinski, column 1, lines 13-20).  Thus, the person having ordinary skill in the art would have been motivated to covert C3 stream of the isomerization effluent into propylene such modification producing an additional material of value from the process.
With respect to claim 8, Lapinski discloses wherein the isomerization effluent may be recycled to the step of separating the naphtha feed stream (see Lapinski, column 2, lines 66-67; and column 3, lines 1-3).
With respect to claim 10, Lapinski discloses wherein removing cyclic hydrocarbons from the isomerization feed prior to isomerization will increase the yield of the isomerization zone (see Lapinski, Abstract).

Response to Arguments
Applicant’s arguments filed 3 November 2021 have been fully considered but they are not persuasive.
Examiner understands Applicant’s arguments to be:
I.	Lapinski talks about sending only C4- hydrocarbons stream for gas treatment and then for steam cracking.  Generally, the C4- hydrocarbons are lighter hydrocarbon components comprising C1-C3 hydrocarbon components which does not contain normal C4 hydrocarbon stream.  However, Applicant teaches to send normal C4 hydrocarbons stream post second isomerization to the steam cracker unit.

II.	The isomerization effluent stream as taught by Applicant in claim 1 was recovered from the second isomerization reactor.  This compares to Lapinski who does not even teach the presence of a second isomerization reactor.

III.	Lapinski has a single isomerization unit from where the overhead stream rich in C4- hydrocarbons are recovered and may be sent to steam cracker unit for mere gas treatment.

IV.	Lapinski does not teach or suggest feeding the C4 paraffin rich stream to a deisobutanizer for separating the C4 paraffin rich stream into an iso-C4 paraffin rich stream and a normal C4 paraffin rich stream as taught in claims 1 and 20.

V.	Applicants have taught in the filed specification in paragraph [0040] that “since hydrocracking reactions are very exothermic, two to five higher isomerization reactors in sequence enable improved control of individual reactor temperatures and partial catalyst replacement without a process shutdown.”  Thus, the 

With respect to Applicant’s first argument, Examiner does not agree and Applicant’s argument is inconsistent with Lapinski.  Specifically, Lapinski discloses that “C5+ hydrocarbons” means “hydrocarbons having five or more carbon atoms” (see Lapinski, column 4, lines 21-22).  Thus, it is not the case that C4- hydrocarbons do not contain normal C4 hydrocarbons.  See also Lapinski (US 2016/0185688), paragraph [0013] (“CX- means hydrocarbon molecules that have ‘X’ and/or fewer than ‘X’ number of carbon atoms.”).
With respect to Applicant’s second and third arguments, Lapinski clearly discloses a second isomerization reactor (see Lapinski, column 11, lines 2-3) (“an iC4 hydrocarbons stream may be sent to another [i.e. second] isomerization zone.”).
With respect to Applicant’s fourth argument, while Lapinski does not disclose anything specifically referred to as a “deisobutanizer,” he clearly provides for separation of “an iC4 hydrocarbons stream” from a “first stream [ ] compris[ing] C4- hydrocarbons” (see Lapniski, column 10, lines 65-67; and column 11, lines 1-3) which is the very function of a “deisobutanizer.”
With respect to Applicant’s fifth argument, the claims at issue do not recite “two to five isomerization reactors.”  Rather, all that is recited is “a second isomerization catalyst” which is disclosed in Lapinski by reference to “another [i.e. second] isomerization zone” (see Lapinski, column 11, line 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771